Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Restriction/Election of Species
The Election filed 11/9/2020 in response to the Office Action of 8/7/2020 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims  1-4,7-23,25,28-29,21,34-35 is acknowledged.  
Claims 36, 38-39,44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election of the following species is acknowledged: Species (a1): one biomarker: cystatin; Species (b1): antibody as the binding agent Species (c4): differential diagnosis of active  SLE in a subject not having symptoms the disease state.. Species (d4):  control sample from an individual that does not have SLE; Species (e2): surfaced based array not bead based. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 4, 18 are withdrawn as drawn to non-elected species (a). Claims 10-11, 21, are withdrawn as drawn to non-elected species (c). Claims 2, 3 and claims dependent thereof (19-20) are withdrawn as drawn to a non-elected species (d).   
Claims 2-4, 10-11, 18-21, are withdrawn from further consideration as drawn to non-elected species.  As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 1, 7-9, 12-17, 22-23, 25, 28-29, 31, 34-35  are currently under consideration in view of the elected species.
Duplicate Claims Warning 
Applicant is advised that should claim 8 be found allowable, claims 12 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Duplicate claims Objection
Claim  12 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-9, 12-17, 22-23, 25, 28, 29, 31, 34-35  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is  indefinite in the recitation “a biomarker from the group defined in table A ",  because it fails to point out what is included or excluded by the claim language. Tables A is  subject to changes via amendments even after allowance.  Such amendments would change the scope of claim 1 and dependent claims thereof.   According to M.P.E.P 2173.05(s), where possible, claims are to be complete in themselves.  Incorporation by reference to Tables, Figures, and Examples as in this case, is a necessity doctrine, not for Applicants’ convenience.  See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  
Similarly claims 7, 9, 13, 15, 17, 35, are is  indefinite in the recitation “a biomarker from the group defined in table BI etc , Figure 1E etc ",  because it fails to point out what is included or excluded by the claim language.  The listed tables and figures are subject to changes via amendments even after allowance.  Such amendments would change the scope of claims 7, 9, 13, 15, 17, 35, and dependent Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  
Claims 28-29 are indefinite as depended on cancelled claim 24 and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 31 are indefinite as depended on cancelled claim 30 and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-9, 12-17, 22-23, 25, 28, 29, 31, 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.

Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the presence of a biomarker i.e. cystatin C (elected species) in a sample from a subject  that is detected in response to a systemic lupus erythematosus- associated disease state (claims 1), wherein the state is active or highly active (claims 8, 12-13, 16-17).  Dependent claim 22-23, are drawn to selecting times before the appearance of clinical symptoms and do not further steps about the assay steps and thinking about the results. In addition the correlation between the biomarker level and a non-active state of the disease i.e. subject not having symptoms i.e. non active is also a natural correlation.   
Also, the claim is directed to an abstract idea, because determining a systemic lupus erythematosus- associated disease state reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    
Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because determining  a disease based on a biomarker level is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to an  binding agents  is made (claims 1, 25, 28), binding an agent to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself. There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in 
In particular, the steps  of: a) providing a sample to be tested and an array comprising a plurality of binding agents that bind to a biomarker and b) using said array, measuring the presence and/or amount in the test sample well-understood, purely conventional or routine as cited below and in addition see US2014/0187519 [0024][0030][0070][0183[; US 20100137420 [0066][0068][0062].  Dependent claims fail to add a feature that is more than well-understood, purely conventional or routine as cited below.
Simply appending well-understood, routine and conventional activities previously known to the industry as cited above, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied.
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 12-17, 22-23, 28, 29, 31, 34-35   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All claims above read on use of a "binding agent" to detect protein expression to
diagnose a systemic lupus erythematosus- associated disease state. Only claim 25 stipulates that said agent should be an antibody. When one goes to the specification to identify the structure of any non-antibody species of binding agent of which Applicant was in possession, they find none. Antibodies for use in the invention are taught on page 40.  Pages 24 teach libraries of peptides that could be screened for additional binding agents. However, this disclosure does not provide the structure of any such disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.
The written description requirement tor a claimed genus may be satisfied through sufficient description of a representative number of species. A ''representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, w!1en there is substantial variation wiH1in the genus, one must describe a sutticient variety of species to reflect tile variation within tile genus, The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F,3d at 966, 63 USPQ2d at 1615. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
Since only antibodies are disclosed to satisfy the genus of binding agent in the instant claims, instant claims above generic to or drawn to said genus do not satisfy the description requirement. One of ordinary skill in this art cannot envision the structures of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,7-9, 12-17,  22-23, 25,28-29, 31, 34-35 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Lertnawapan et al. (Lupus 2012;21, 279-287).as evidenced by Cystatin C ELISA Biovendor by the references citing the product). 
Claims of this invention are drawn to a method for determining a systemic lupus erythematosus- associated disease state in a subject comprising the steps of
:a) providing a sample to be tested and an array comprising a plurality of binding agents that bind to a biomarker selected from the group defined in Table A; and 
b) using said array, measuring the presence and/or amount in the test sample of one or more biomarker(s) selected from the group defined in Table A; 
wherein the presence and/or amount in the test sample of the one or more biomarker(s) selected from the group defined in Table A is indicative of the systemic lupus erythematosus- associated disease state in the subject.
Lertnawapan et al. teach throughout the publication and especially in Abstract, cystatin C is significantly higher in SLE patients as compared to controls, wherein the controls do not have SLE (table 1), wherein SLE patients include patients having a SLADAI 2K score of for example 5 or 6 (Table 1), which reads on active SLE as defined in the instant specification, and thus indicative of SLE (Abstract; table 1;Fig.1; page 285, left 3rd paragraph)   Lertnawapan et al. teach  cystatin C correlates with the level of ESR which is a measure of disease activity in Lupus.
Lertnawapan et al. teach measuring the presence and amount of serum Cystatin C with commercial ELISA which is interpreted as an array as antibodies are coated in wells of microtiter plates, wherein wells are discrete regions of a plurality of wells in the microtiter plate. As evidenced by Cystatin C ELISA Biovendpr, wells are coated with polyclonal antibodies specific to cystatin C; detection antibody is labeled with HRP for detection in a sandwich ELISA. 
Regarding claims 16-17, Lertnawapan et al. teach Cystatin C is significantly higher in SLE patients as compared to controls, wherein the controls do not have SLE (table 1), wherein SLE patients include patients having a SLADAI 2K score of for example 4 (Table 1), which reads on non-active active SLE 
Regarding claims 22-23, Lertnawapan et al. teach patients with SLADAI 2K score of for example 0 which reads on not having symptoms at the time of diagnosis or 1 day before diagnosis as the SLADAI 2K disease criterial for activity or non-activity is made on score points assigned to symptoms or flares as defined in the instant specification (page 13). 

Claims 1,7-9, 12-17, 25,28-29, 31, 34-35 are rejected are rejected under 35 U.S.C. 102(a)(2)) as being anticipated by Wither et al. (US 2017/0315119, filed 10/2014). 
Wither et al  teach throughout the patent and especially in abstract a method  for determining a systemic lupus erythematosus- associated disease state as for example SLE or non-SLE [0060], wherein SLE can be for example active as for example “active non-LN” [0050] and also based in a score of SELDAI 2k  [0138] [0154]  (instant claim 8, 12, 14, 16)  in a subject comprising  the steps of providing a sample to be tested as for example urine [0007] and using a solid support  comprising a plurality of binding agents as for example antibodies (instant claim 25)   that bind to a biomarker selected from the group defined in Table 1 which includes cystatin C, wherein the solid support can be a chip or beads [0071][0119](instant claim 31,34) .  As shown  as shown in Fig. 8, cystatin C increased at least 2 fold in SLE vs healthy controls [0068]  The antibodies can be   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-9, 12-17,  22-23, 25,28-29, 31, 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2012032345, IDS reference) and Lertnawapan et al. in view of  Sanderson et al. (WO 2015/0679690) or Cystatin C ELISA. 
Smith et al teach throughout the publication and especially in Abstract, a method for determining a systemic lupus erythematosus- associated disease state in a subject using said array, measuring the presence and/or amount in the test sample of one or more biomarker(s) is indicative of the systemic lupus erythematosus- associated disease state in the subject.  Smith et al teach methods for making antibodies and antibody arrays, wherein antibodies target to immunoregulatory proteins in serum of active and non-active SLE as compared to healthy subjects (example B; Fig.11 A-D ), wherein the non-active SLE has a SLEDAI score of 0, while active SLE can have increased severity from mild to high and vary high activity (page 74, last paragraph). Smith et al teach one or more biomarkers are biotinylated prior to incubation on the array and the arrays are visualized with Alexa-647 conjugated streptavidin (Example B, page 77). 
While Smith et al teach an antibody microarray targeting mainly immunoregulatory proteins as shown in table 1 (page 29) that include IL-6 and TNF a, Smith et al is silent regarding cystatin C.
Lertnawapan et al. is relied upon as in the 102 rejection above. 
Sanderson et al is relied upon for the teachings for making recombinant antibody arrays that target immunoregilatory proteins including cystatin C (table 4), wherein the methods for making recombinant antibodies and antibody arrays with the same method as taught in Smith et al. ( see references 27,31 in Smith et al., bridging paragraph pages 56-57; see Sanderson et al (page 40 second paragraph, references 32,36). wherein the antibodies were validated for on chip performances  (table 4). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to include cystatin C taught in Lertnawapan et al. in the targeted biomarker Smith et al. for determining a systemic lupus erythematosus- associated disease state in a subject.  As cystatin C has been associated with the diagnosis and disease states of SLE, combining cystatin C of Lertnawapan et al. with the biomarkers of Smith et al. would have been obvious.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Making antibodies that target cystatin C would have been obvious as methods for making antibodies are taught in Smith et al. and Sanderson et al. wherein such antibodies were validated  for on chip performances as taught in Sanderson et al. In addition, antibodies target cystatin C were commercially available as taught in Lertnawapan et al. as evidenced by Cystatin C ELISA.  
It would also have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Lertnawapan et al. to measure cystatin C, IL-6 and TNFa in an antibody array format as methods for making the antibodies to targeted proteins and for making antibody array were known as taught in Smith et al. and Sanderson et al.  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The Lertnawapan et al. according to known methods for making antibodies and arrays as taught in Smith et al and Sanderson et al.. would have yielded a reasonable expectation of success along with predictable results for determining a systemic lupus erythematosus- associated disease state in a subject to one of ordinary skill in the art before the effective filing of the claimed invention.. 
One of ordinary skill would have the motivation to measure all the above biomarkers for thorough evaluation because Smith et al teach more than one biomarker signature is required  for diagnosis/disease severity (bridging paragraph pages 53-54) due to the complexity of SLE and because using an antibody array allows for measuring biomarkers s in a rapid and high throughput format.  

Claims 1,7-9, 12-17,  22-23, 25,28-29, 31, 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yinanbing Zazhi, 2013; Volume: 12, Issue: 9, Pages: 721-722) and Smith et al (WO 2012032345, IDS reference) in view of  Sanderson et al.
Yang et al teach throughout the abstract, serum cystatin C is significantly higher in SLE subjects as compared to healthy controls.  Yang et al teach  serum cystatin C correlates with the degree of disease activity, wherein detection of serum cystatin C can monitor d diagnosis and  treatment. 
While Yang et al. teach measuring various immunoregulatory proteins i.e. complement c3, c4, in addition to cystatin C,  Yang do not teach  measuring the biomarkers using an array.  
Smith et al and Sanderson et al. is relied upon as in the 103 rejection above. 
It would also have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Yang et al.   to make antibodies and antibody arrays as taught in Smith et al to  measure cystatin C in an antibody array format  with additional biomarkers i.e. complement c3,c4 in the patients of Smith et al  and it would have been within reasonable expectation of success to one ordinary skilled that a giher level of cystatin C in serum would be shown in those subjects with SLE active and non active as  compared to that of the healthy controls since this marker has been known associated SLE and degree of disease activity and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
One would be motivated to do so, antibodies as antibodies for cyatatin C  were validated  for on chip performances as taught in Sanderson et al. and because using an antibody array allows for measuring biomarkers s in a rapid and high throughput format.  
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,7-9, 12-17,  22-23, 25,28-29, 31, 34-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 8-9, 13-16, 23, 25, 28, 30-31, 37, 39, 46,48-49, 52-53 of co-pending Application No. 16/308258  referred as ‘258.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite the same biomarkers as for example cystain C present in both table A of the instant claim 1 as well as in the table A of ‘258. (claim 1). For the detection of the same disease using arrays. While ‘258 may recite additional molecules/steps, the instant claims recites the term “comprising” which encompass additional  markers of ‘258..  
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641